UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6041


DAVID MICHAEL TROTMAN, JR.,

                   Plaintiff - Appellant,

             v.

C.S.H., Central State Hospital; DR. JACK BARBER; V.D.B.H.D.S; DOCTOR
ALBRIGHT, 39 - Number Indicates Building; LOFTON-BEACH, 39 - Number
Indicates Building; WILKERSON, 39 - Number Indicates Building; DR.
YARATHA, 39 - Number Indicates Building; LEE, 39 - Number Indicates
Building; DR. MAGAKEAN, 39 - Number Indicates Building; JOHN ERNST, 39
- Number Indicates Building; MCDOWELL, 39 - Number Indicates Building;
LYTE, 39 - Number Indicates Building; GASKILL, 39 - Number Indicates
Building; GRAVES, 39 - Number Indicates Building; MILES, 39 - Number
Indicates Building; HARPER, 39 - Number Indicates Building; JONES, 113 -
Number Indicates Building; FISHER, 95 - Number Indicates Building; PARHAM,
95 - Number Indicates Building; DR. GROGAN, 39 - Number Indicates Building;
TRACY HENDERSON, 39 - Number Indicates Building; BAILEY, 39 - Number
Indicates Building; DR. RANDALL FORBES, 113 - Number Indicates Building,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00716-REP)


Submitted: May 16, 2019                                       Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


David Michael Trotman, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      David Trotman appeals from the district court’s order dismissing his motion to file

an amended complaint after this court affirmed in part and remanded in part a prior order

that dismissed certain Defendants without prejudice. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Trotman v. Central State Hosp., No. 3:17-cv-00716-REP (E.D. Va. Nov. 2, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3